Citation Nr: 0609279	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  00-24 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a heart disability.

2. Entitlement to a compensable rating for residuals of a 
left pneumothorax with ventilatory insufficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had active service from November 1968 to August 
1976. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Roanoke, Virginia, Regional Office (RO), which declined to 
reopen the issue of entitlement to service connection for a 
heart disability, and denied a compensable evaluation for 
residuals of a left pneumothorax with ventilatory 
insufficiency. 

The RO in a December 2002 Supplemental Statement of the Case, 
reopened but denied on the merits, entitlement to service 
connection for a heart disability.

The Board in November 2003 remanded these claims for further 
evidentiary development.


FINDINGS OF FACT

1. A chronic heart disorder was not demonstrated inservice, a 
compensably disabling heart disorder was not demonstrated 
within one year following service, and a heart disorder is 
not otherwise shown to be related to service.

2. There are no current residuals of the 1973 chest injury 
including a recurrent left pneumothorax.  


CONCLUSIONS OF LAW

1. A chronic heart disorder was not incurred or aggravated 
in-service, and a heart disorder may not be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

2. The criteria for a compensable evaluation for residuals of 
a left pneumothorax have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.97, Diagnostic Code 
6843 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) became law in 
November 2000. The VCAA significantly added to the statutory 
law concerning the VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist a claimant, and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. To 
implement these provisions VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2005).

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete. 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2). In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, notice of what part VA will attempt 
to obtain for the claimant; and notice to submit relevant 
evidence in the claimant's possession. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002). Full and complete, written notice of the 
foregoing was provided to the veteran by way of the Appeal 
Management Center's VCAA letter of May 2004. This letter 
addressed the veteran's claims and the need to submit or 
identify any evidence that pertains to his claims. To that 
extent, VA's duties established by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159. In this case, service medical, personal, 
and VA medical records have been obtained and made a part of 
his claims folder, as have all known examination and 
treatment records compiled during post service years. 

VA has a duty under some circumstances to provide 
examinations. 38 U.S.C.A. § 5103(d). In this regard, the 
veteran was accorded VA examinations in November and December 
2004, and July 2005. As such, all assistance due the veteran 
has been rendered.

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre- 
initial-RO adjudication notice of the VCAA. It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred. Instead, the 
veteran was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.

In the November 2005 Supplemental Statement of the Case, the 
RO provided the veteran with the pertinent rating schedule 
provisions regarding his claims.

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with 
notice of what type of information and evidence was 
needed to substantiate his claim for service connection 
and an increased evaluation, but he was not provided 
with notice of the type of evidence necessary to 
establish a disability rating for the heart disorder or 
an effective date any compensable rating assigned 
residuals of a pneumothorax.  Despite the inadequate 
notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must 
consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case." ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed. Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim. Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

Background

In a January 1973 service accident report, the veteran 
was injured when he fell from the back of a truck.  His 
primary diagnoses were multiple rib fractures with flail 
chest, cervical strain, left pneumothorax, and atrial 
fibrillation.  He underwent a closed tube thoracostomy.  
He was treated with oral Quinidine which resolved the 
atrial fibrillation within 24 hours.  There was no 
recurrence of atrial fibrillation in-service.  A 
December 1973 electrocardiogram was notable for right 
axis changes.  

A January 1974 pulmonary function test (PFT) noted mild 
obstructive defect, with no restrictive defect.  Blood gases 
essentially normal.  

In an October 1976 VA examination the pneumothorax was shown 
to be resolved.  There was slight to moderate obstructive 
ventilatory insufficiency with a vital capacity normal.  
There were no cardiac abnormalities noted.

By rating action in November 1976, service connection was 
granted for residuals of a left pneumothorax, and a 
noncompensable rating was assigned.  This rating has remained 
in effect to the present time.

By rating action in July 1984, service connection was denied 
for a heart condition.  In making that determination the RO 
noted a history of atrial fibrillation in service was acute 
and transitory.  In addition, a chronic heart murmur was not 
shown in service.

VA records from 1992 include a clinical impression of atrial 
fibrillation.

A September 1999 VA chest x-ray study was notable for marked 
cardiomegaly.  

Records from the Chesapeake General Hospital are significant 
for diagnoses of hypertension, and for treatment following a 
cerebrovascular accident.

At an August 2000 VA QTC examination the veteran reported a 
twenty year history of chronic obstructive pulmonary diseases 
(COPD).  He denied any productive cough, or loss of appetite.  
He reported shortness of breath when walking one block.  He 
also reported a suffocating feeling, angina, shortness of 
breath and sometimes chest discomfort, fatigue, and sometimes 
dizziness.  He reported suffering heart attacks in "1973" 
(sic) and 1992.  His medications included Albuterol and 
Coumadin.

On physical examination there was a three centimeter lesion 
at the lateral aspect of the left rib cage.  The lungs showed 
mild expiratory wheezes at the bilateral bases with shallow 
expansion.  The heart was at abnormal limits and irregular 
rate.  An electrocardiogram demonstrated atrial fibrillation 
with right axis deviation.  

The examiner reviewed the medical records noting that the 
veteran had been hospitalized and treated for a heart 
condition apparently suffering a cardiovascular accident.  A 
PFT revealed a FVC value of 64% of that predicted; a FEV-1 
value of 58 % of that predicted.  The flow rate FEV-1/FVC was 
of that 89.7% predicted.  The impression was a mild 
ventilatory obstruction.

An electrocardiogram revealed atrial fibrillation, right 
axis; non-specific ST-T abnormality, and non specific AT 
depression.  Trace, insignificant, mitral and tricuspid 
regurgitation, with left concentric ventricular hypertrophy, 
was also noted on echocardiographic study.

Regarding the veteran's claimed heart disease; the diagnosis 
was coronary artery disease with atrial fibrillation; chronic 
obstructive pulmonary disease (COPD); hypertension; and 
status post myocardial infarction.  The examiner opined that 
it was impossible to determine the likely etiology of the 
current cardiovascular disorder.  He could not pinpoint the 
cause of the current atrial fibrillation.  He noted it could 
have been an anatomic anomaly or due to the strain on the 
veteran's heart from his other diagnoses of status post 
myocardial infarction, hypertension or COPD.

Regarding the veteran's diagnosis of residuals of a left 
pneumothorax, there was no change.  The veteran had evidence 
of the surgical scar with chest tube.  He had evidence of 
shortness of breath which could have been related to 
restrictions from the residuals of the pneumothorax or from 
his cardiac disorders.  The examiner opined that the 
shortness of breath was the result of the veteran's current 
cardiac status.  Further, the examiner opined that a 
pneumothorax could cause residuals of COPD if the lung did 
not completely expand, and if the disorder was causing an 
obstruction.

At a November 2004 VA respiratory examination the examiner 
noted reviewing the claims folder prior to examination.  The 
examiner noted that the veteran sustained a traumatic 
pneumothorax in a 1973 accident, and that he was treated for 
atrial fibrillation.  He currently had no cough or asthma, 
but did have dyspnea on exertion.  He used inhalers daily 
with good effect.  He denied any period of incapacitation 
requiring bedrest and treatment by a physician.  

The examiner noted lung sounds were clear bilaterally but 
distant.  A 1974 PFT revealed mild obstructive disease which 
continued to the present time.  The veteran had a history of 
smoking through 1992.  The diagnosis was COPD.  The examiner 
opined that it was more than likely that the history of a 
left pneumothorax contributed to the history of COPD.  It 
was, however, not possible to determine what percentage of 
the COPD was due to the pneumothorax versus the veteran's 
history of smoking.  

At a December 2004 VA cardiology consultation the veteran's 
history of atrial fibrillation following a left pneumothorax 
was noted.  Following a detailed review of the appellant's 
treatment history the examiner opined that the veteran's 
initial episode of atrial fibrillation was related to his 
chest injury.  This converted to a normal sinus rhythm with 
Quinidine.  There was no evidence of documented atrial 
fibrillation between 1973 and January 1992 when the veteran 
was admitted to a VA Medical Center with atrial fibrillation.  

He was electrically cardioverted to normal sinus rhythm in 
March 1992 but atrial fibrillation recurred and persists 
today.  The examiner opined that the absence of atrial 
fibrillation between 1973 and 1992 made it unlikely that the 
1973 accident was responsible for the atrial fibrillation 
that recurred in 1992.  The examiner also opined that the 
veteran's current atrial fibrillation is probably related to 
hypertensive cardiovascular disease and chronic lung disease 
related to smoking.  
 
On VA pulmonary examination in July 2005, the claims folder 
and medical records wee reviewed prior to examination.  The 
veteran was noted to have smoked about a pack and a half of 
cigarettes a day for 39 years.  He quit smoking in 1992.  The 
veteran reported shortness of breath walking up steps.  The 
examiner noted that a PFT in December 2004 revealed FVC of 83 
percent of that predicted and an FEV-1 of 61 percent of that 
predicted.  The examiner noted good lung expansion without 
wheezing, crackles, or rhonci.  The PFT indicated a moderate 
obstructive ventilatory defect with the decrement in function 
being consistent with aging and emphysema from his former 
smoking habits.  The examiner found no evidence of a 
recurring pneumothorax and no indication of any residuals 
from the in-service accident.

Criteria

Service Connection Heart Disease

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection may also be warranted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Finally, cardiovascular disease, if manifest to a degree of 
10 percent within one year after separation from active duty, 
may be presumed to have been incurred during such active duty 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The Board finds no evidence of any heart disorder subsequent 
to service until January 1992.  Prior to 1992, the veteran 
was provided VA clinical treatment and examinations on 
several occasions through the years.  In each case his heart 
was found to be normal.  None of these examinations or 
medical records found any heart disease or disability. The 
contemporaneous medical evidence supports the conclusion 
reached by the VA examiner in December 2004 that the 
veteran's initial episode of atrial fibrillation was related 
to the chest injury incurred in 1973.  This converted to 
normal sinus rhythm with Quinidine.  There was no evidence of 
atrial fibrillation between 1973 until January 1992.  

Atrial fibrillation has reoccurred since 1992 but the 
preponderance of the clinical evidence shows that the 
disorder is more likely related to nonservice connected 
hypertensive cardiovascular disease and smoking related 
chronic lung disease.  Based on this evidence, the Board 
finds that the veteran has not suffered from chronic atrial 
fibrillation symptoms from the time of his in-service 
accident until approximately 1992.  Further, no other 
diagnosed heart disorder is shown by the competent evidence 
of record to be related to service.

Hence, the veteran's current heart disorder is not related to 
service.  Chronic atrial fibrillation did not begin until 
approximately 1992, many years after his separation from 
active service, and heart disease was not compensably 
disabling until decades after he separated from active duty.  
Therefore, presumptive service connection under the 
provisions of 38 U.S.C.A. §§ 1112, 1113 and 38 C.F.R. §§ 
3.307, 3.309 is not authorized.

There is no medical opinion offered which supports the 
veteran's claim.  As the VA examiner of December 2004 
conducted a review of the entire medical history to include 
the contemporaneous records; this opinion is highly probative 
regarding the etiology of the veteran's current heart 
disability.

In summary, the competent evidence establishes that the 
veteran's current heart symptoms are not related to the 
single episode of atrial fibrillation in service, but are 
instead related to hypertensive cardiovascular disease and 
chronic lung disease related to smoking. Therefore, 
entitlement to service connection for a heart condition is 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005). 
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4. An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on functional abilities. 38 C.F.R. § 
4.10. 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. 38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 38 
C.F.R. § 4.2 (2005). The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service- 
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

Traumatic chest wall defects, pneumothorax, hernia, etc. are 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6843. Under 
this rating criteria, restrictive lung disease, to include 
pneumothorax contemplated in Code 6843, is primarily rated 
according to the degree of impairment on pulmonary function 
tests. A 10 percent rating is assigned where pulmonary 
function testing reveal that FEV- 1 is 71 to 80 percent 
predicted; or FEV-1/FVC is 71 to 80 percent; or where the 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is 66 to 80 percent 
predicted.  A 30 percent rating is assigned where pulmonary 
function testing reveal that FEV-1 is 56 to 70 percent 
predicted; FEV-1/FVC is 56 to 70 percent; or where DLCO (SB) 
is 56 to 65 percent predicted. 

The medical evidence reveals moderate obstructive ventilatory 
defect.  This decrement in function however was found in July 
2005 to be consistent with aging and emphysema due to his 
long history of heavy smoking. The preponderance of the 
medical evidence fails to link this respiratory disorder to 
service. 

The Board acknowledges that a November 2004 examiner opined 
that the history of a pneumothorax contributed to the 
veteran's COPD.  The Board, however, finds the August 2000 
and July 2005 opinions to be more probative, persuasive 
because they are consistent with the totality of the evidence 
of record.  Indeed, the November 2004 examiner also noted 
that the appellant's nonservice connected smoking history 
played a role in his development of COPD.

The available evidence clearly demonstrates that the veteran 
does not have a current pneumothorax.  Further, he does not 
meet the criteria for a compensable rating under the criteria 
for 38 C.F.R. § 4.97, Code 6843 since pulmonary function 
studies do not show the required level of impairment 
necessary to assign a compensable rating for pneumothorax 
residuals standing alone. 

Consideration has also been given to the potential 
application of other various provisions of 38 C.F.R. Parts 3 
and 4 (2005). However, after a careful review, the Board 
finds no basis in the record upon which to assign a 
compensable disability evaluation. Moreover, no other 
diagnostic codes are shown to be applicable based on the 
nature of the symptoms complained of by the veteran and 
documented in the medical evidence of record. 

In sum, there is no basis for a compensable schedular rating 
for the veteran's residuals of a left pneumothorax under any 
code of the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4). The Board finds that the preponderance of the 
evidence is against the claim for a compensable rating for 
service-connected residuals of a pneumothorax. Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert.

Extraschedular Rating

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are inadequate to evaluate a 
disability, the RO is authorized to refer the case to the VA 
Chief Benefits Director or the Director of the VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment. 38 C.F.R. § 3.321(b)(1) (2005). 
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards. 

In this case, the evidence shows that the manifestations of 
the residuals of the pneumothorax are those contemplated by 
the schedular criteria. There is no indication in the record 
that the average industrial impairment resulting from this 
disability is in excess of that contemplated by the assigned 
evaluation. Accordingly, in the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

Entitlement to service connection for a heart disability is 
denied.

Entitlement to a compensable rating for residuals of a left 
pneumothorax with ventilatory insufficiency is denied.
	

____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


